Title: From George Washington to the Board of War, 8 August 1779
From: Washington, George
To: Board of War


        
          Gentlemen.
          West point Aug. 8th 1779
        
        I have received a Letter from Colo. Spencer dated at Wyoming the 22d Ulto—inclosing a List of the Officers that remain in service of his—Malcoms—& Formans Regiments—I determined sometime ago to incorporate them—and now transmit an arrangement of the whole—upon which the Board will be pleased to issue Commissions where they have not been issued in consequence of the arrangement of the two first which was formerly transmitted. I have arranged Lieutenant Colonel Smith of the Regt late Lee’s—in the Corps—and am exceedingly happy there was an opportunity of providing for an Officer of his merit. The Board will be pleased to forward the Commissions to Genl Sullivan by the first conveyance that may offer. In my Letter of the 22d—I did not mention from what time Mr Burrowe’s should rank as Major—they will fix it at that date—unless they have already sent him a Commission and fixed his rank at an earlier day. I have the Honor to be with great respect & esteem Gentn Yr Most Obedt set
        
          G.W.
        
      